       Case 2:20-cv-02338-EFM-JPO Document 2 Filed 07/07/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                               FOR DISTRICT OF KANSAS


LEONA WALKER,                                                       Plaintiff,

       vs.                                                          Case No.

RYAN D. MCCARTHY, Secretary of the Army                             Defendant.


                                         COMPLAINT


       COMES NOW Leona M. Walker, and for her Complaint over and against Defendant

states and alleges as follows:

       1.      Plaintiff is an individual residing in the State of Kansas, and County of Geary.

       2.      Defendant, is the Secretary of the United States, Department of the Army

(hereafter referred to as "Defendant") which term shall include Army Defendant’s

representatives and agents, including but not limited to the United States Army Department of

Medical Activity officials and agents, assigned or formally assigned to Irwin Army Community

Hospital (IACH) at Fort Riley, Kansas.

       3a.     Plaintiff hereby charges Defendant with discriminatory, and unlawful

employment practices, expressly prohibited by 42 U.S.C. § 2000e-2.

       3b.     Plaintiff further charges Defendant with retaliatory employment practices, also

expressly prohibited, by 42 U.S.C. § 2000e-3.

       4.      On April 6th, 2020, Defendant took final action on Plaintiff's Complaint filed with

the Equal Employment Opportunity Commission in Case No’s 560-2018-00002X, 560-2018-

00103X and 560-2018-00107X and denied Plaintiff’s complaint of unlawful and discriminatory

employment practices.
       Case 2:20-cv-02338-EFM-JPO Document 2 Filed 07/07/20 Page 2 of 6




COMPLAINT                                   --2--


       5.      This Court possesses jurisdiction of the subject matter of this action pursuant to

28 U.S.C. § 1343 and 1346.

       6a.     Plaintiff hereby charges Defendant with racially discriminatory and unlawful

employment practices, consisting of but not limited to Defendant’s subjection of Plaintiff to a

hostile and intimidating work environment due to Plaintiff's race, contrary to 42 U.S.C. §200e-2.

       6b.     Plaintiff further charges Defendant with retaliatory and unlawful employment

practices, consisting of but not limited to Defendant’s subjection of Plaintiff to a hostile and

intimidating work environment due to Plaintiff's prior protected activity, contrary to 42 U.S.C.

§200e-3.

       7.      At the time of the events and occurrences which are the subject of this complaint,

Plaintiff ably served Defendant as a Certified Nurse Case Manager at Irwin Army Community

Hospital or the Warrior Training Battalion (WTB).

       8.      Complainant has long been labeled and regarded by the Defendant as a

troublemaker and “angry black woman” due to her opposition to racism in the workplace and

complaints she has filed of ongoing racially discriminatory and retaliatory employment practices

against her.

       9.      This mischaracterization of Plaintiff has been carried out and perpetuated by

IACH management in order to create and maintain a hostile work environment intended to result

in Plaintiff’s resignation from IACH, and to inflict emotional and physical distress and suffering

by Plaintiff until she does. Examples of said hostile work environment, include but are not

limited to the following:
       Case 2:20-cv-02338-EFM-JPO Document 2 Filed 07/07/20 Page 3 of 6




COMPLAINT                                   --3--


       10a.     On November 2016 CPT Kristy Chester at the direction of LTC Douglas

WayneAndresen issued Plaintiff a memorandum for record, and verbal counseling for submitting

a draft application for Special Compensation for Assistance with Activities for Daily Living

(SCAADL).

       10b.     A SCAADL packet is a complicated process that has many changes made to it

and requires many checks and balances and signatures before it is accepted by Central Medical

Region. Plaintiff had sent the packet forward to Central Medical Region and others to make sure

all information was correct because Central Medical Region was the SCAADL subject matter

expert. Sending a SCAADL packet off to Central Medical Region is routine. The return of

SCAADL packets from Central Medical Region for corrections and resigning of the packet is

also routine.

       10c.     Nonetheless, Plaintiff was counseled for being involved in the routine processing

of a SCAADL packet.

       10d.     Plaintiff received this counseling for doing her job as reprisal for her previous

EEO complaints.

       10e.     When asked to justify the counseling, CPT Chester could only say she was told to

issue the memorandum even though Plaintiff had done nothing more with the SCAADL packet

that what CPT Chester had directed her to do, and what other NCM’s routinely do with

SCAADL packets.

       11a.     On April 11, 2017, Plaintiff received a verbal counseling, followed by a

Developmental Counseling Form on April 14, 2017, regarding her performance from one of

Plaintiff’s supervisors: Major (MAJ) Mary Ugaddan.
        Case 2:20-cv-02338-EFM-JPO Document 2 Filed 07/07/20 Page 4 of 6




COMPLAINT                                  --4--


        11b.    In the following month, MAJ Ugaddan refused to give a rating on one of

Plaintiff’s performance elements of Plaintiff’s job performance due to Plaintiff’s pending EEO

complaints.

        11b.    MAJ Ugaddan’s counseling and refusal to fully rate Plaintiff’s performance was

without factual or regulatory basis, and was intended as reprisal against Plaintiff, without regard

for Plaintiff’s demonstrated, excellent job performance and commitment to the soldiers in

Plaintiff’s care.

        11c.    When the counseling issued, MAJ Ugaddan had been supervising Plaintiff for but

a short period of time. MAJ Ugaddan informed Plaintiff that she resented Plaintiff for causing

MAJ Ugaddan to become involved in an EEO complaint, which had never happened to MAJ

Ugaddan until she was assigned to the WTB, and then became involved with a pending EEO

complaint filed by Plaintiff.

        11d.    MAJ Ugaddan told Plaintiff that she had been informed of Plaintiff’s prior EEO

activity, and asked Plaintiff why she stayed at the WTB given Plaintiff’s EEO complaints.

        11e.    As a result of MAJ Ugaddan’s refusal to rate Plaintiff due to pending EEO

Complaints, Plaintiff did not receive a bonus, performance awards and other recognition for job

performance which was not only warranted by Plaintiff’s job performance, but was received by

every other similarly situated employee at the WTB.

        12a. Also in 2017, another supervisor, a MAJ David Raines interfered with Plaintiff’s

application to attend a Case Management Society of America conference. Plaintiff complained

to MAJ Raines’ supervisor, COL Melton, and shortly afterwards on Friday June 23, 2017 at

approximately 4:30 p.m., without any notice to Plaintiff, MAJ Raines appeared in Plaintiff’s
       Case 2:20-cv-02338-EFM-JPO Document 2 Filed 07/07/20 Page 5 of 6




COMPLAINT                                  --5--


office and tossed an approved application to attend the conference on Plaintiff’s desk and told

Plaintiff she needed to be on the plane that Sunday.

       12b. Plaintiff then informed MAJ Raines that she had been ordered by MAJ Ugaddan, if

she were going to the conference, to bring a laptop with her to the conference in order to stay in

touch with her patients, and that she had cancelled hotel reservations because she had not been

timely informed that she would be going to the conference. Plaintiff could not hand off patient

care to MAJ Ugaddan at that point, because MAJ Ugadden was then on leave.

       12c.    In response, MAJ Raines asked Plaintiff if her hyphenated surname “Black-

Walker” was a reference to her race or was actually her name, and told her that he had

interrupted somebody eating watermelon in order to get her packet approved.

       12d.    When informed of the situation Plaintiff’s supervisor ordered Plaintiff to stand

down and not attend the conference, due to lack of arrangements for continuity for patient care.

MAJ Raines, fully informed of the reason that Plaintiff would not be in attendance, simply

informed the travel department that Plaintiff refused to get on the plane.

       13.     As a result of continuing discriminatory and retaliatory actions and the hostile and

intimidating work environment maintained by IACH against Plaintiff, Plaintiff has suffered

damages in an amount exceeding $75,000 and continues to suffer physical and emotional pain

and suffering for which she has required evaluation and treatment by health care providers,

which continues to this date.

       WHEREFORE, Complainant prays the Court issue its judgment and decree the

Defendant has committed racially discriminatory and unlawful employment practices against

Plaintiff; that Defendant has created and maintained a hostile and intimidating work environment
       Case 2:20-cv-02338-EFM-JPO Document 2 Filed 07/07/20 Page 6 of 6




COMPLAINT                                   --6--


for Plaintiff, that the Court award Plaintiff compensatory damages in an amount exceeding

$75,000; for an Order requiring comprehensive equal employment opportunity training at Irwin

Army Community Hospital, and Ft. Riley, Kansas and such other equitable relief necessary to

prevent Plaintiff and others similarly situated, from being subjected to any further ostracization

or retaliation as a result of prosecuting this complaint, for her attorney fees and costs incurred

herein, and for such other and further relief which the Court deems just and equitable.

                                                      RESPECTFULLY SUBMITTED,

                                                      /s/ Peter Charles Rombold
                                                      Attorney for Plaintiff
                                                      Ks. S. Ct. No. 11539
                                                      HOOVER, SCHERMERHORN,
                                                      EDWARDS, PINAIRE & ROMBOLD
                                                      811 North Washington Street
                                                      Junction City, KS 66441
                                                      Attorneys for Plaintiff
                                                      (785) 238-3126
                                                      (785) 238-1717 (fax)
                                                      E-mail:rombold@hooverlawfirm.com


                                    Demand for Trial by Jury

       Comes Now Plaintiff, by and through one of her attorneys, Peter Charles Rombold, of

Hoover, Schermerhorn, Edwards, Pinaire & Rombold and on behalf of Plaintiff hereby demand

trial by jury on the Complaint in Kansas City, Kansas.

                                                      /s/ Peter Charles Rombold, #11539
                                                      HOOVER, SCHERMERHORN,
                                                      EDWARDS, PINAIRE & ROMBOLD
